Citation Nr: 1646158	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Martin Harry, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in June 2014.  In pertinent part, the Board reopened the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  Those claims were remanded to obtain a VA examination and opinions on the etiology of the two conditions.  These issues have now returned to the Board. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to a disease, injury, or event in service nor was a bilateral hearing loss disability manifested to a compensable degree within one year of discharge from service.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in June 2014.  The Board instructed the Agency of Original Jurisdiction (AOJ), in pertinent part, to schedule the Veteran for an examination to determine the etiology of any current hearing loss.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that any current hearing loss is related to the Veteran's period of active service.  The AOJ was also instructed to complete any additional relevant development with regard to the hearing loss claim.  Upon remand, the AOJ obtained and associated additional VA treatment records from the Temple VA Medical Center (VAMC) from September 1999 through May 2015.  The Veteran was then afforded a VA examination in November 2015.  As discussed in more detail below, the examination and accompanying opinion regarding hearing loss was adequate, and the Veteran's claim was readjudicated in a March 2016 SSOC.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in October 2007 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  As noted above updated VA medical records were added upon remand.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examinations November 2015 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was adequate and satisfied VA's duty to provide a medical examination.  The examiner provided the Veteran with an in-person examination, noted the Veteran's lay testimony regarding his hearing loss, and considered the Veteran's medical records during and after his active service.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in April 2014.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 
38 C.F.R. § 3.303 (b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service and, indeed, was not diagnosed until decades after service.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here, the November 2015 examination showed current hearing loss in both the left and right ear.  Additionally, due to the nature of the Veteran's service, VA has conceded harmful, in service noise exposure.  Thus the first two Hickson elements, a current disability and an event or injury in service, have been satisfied.  The remaining element for establishing service connection requires a nexus, or an etiological connection, between the in service event or injury and the current bilateral hearing loss disability.  

The November 2015 examination report indicated that the Veteran's current hearing loss was less likely than not related to his in-service noise exposure.  The examiner noted that the induction physical indicated left ear hearing loss at 4000 hertz, that the separation physical document hearing within normal limits and concluded that pre-existing hearing loss was not aggravated beyond normal progression in military serviced.  The examiner was trained medical professional and thus competent draw such an opinion.  The examiner noted that the Veteran did not display hearing loss at his exit examination, and did not report hearing loss until many years after left service.  Further, there was no documented worsening of the Veteran's hearing during his military service.  This opinion is supported by the medical evidence of record, including the Veteran's service treatment records.  At the time of the Veteran's exit examination in March 1968 the audiometer findings showed the Veteran's puretone thresholds were as follows in decibels (dB):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
5
5
5
N/A
10

These results do not show hearing loss at any interval.  All the thresholds are less than 20 dB.  Further, these findings do not show any worsening of hearing when comparted to the Veteran's audiogram from his entrance examination in April 1966.  

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts to be added to the recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; and 5 at 4000 Hertz.  The converted audiometric results of the Veteran's April 1966 examination were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
25
LEFT
30
10
5
15
50

These results do not demonstrate worsening between entrance and exit examination.  Further, there were no reports of hearing loss in service.  Thus the examiner's rationale is consistent with the medical evidence. 

Additionally, the November 2015 examiner supported his opinion by citing to 2006 Institute of Medicine study concluding that there is insufficient evidence to show that permanent hearing loss will develop long after noise exposure.  Here the Veteran's noise exposure was between 1966 and 1968, but he did not report that he experienced hearing loss earlier than the year 2000.  Applying these facts to the Institute of Medicine study the examiner concluded a delay in the onset of military noise-induced hearing loss was less likely than not.  

The Veteran, through his representative has contested the validity of the November 2015 examiner's opinion.  The Veteran contends that he did not recall having an exit audiological examination.  He contends that noise-induced hearing loss may be unnoticed initially depending on the frequency of sound affected.  He also cites a study in relation to an assertion that hearing loss may progress over time with age.  

With regard to the first assertion, the weight of the evidence is against finding there was no exit examination.  The Veteran's service treatment records indicated there were audiometer findings at the March 1968 exit examination.  These records were contemporaneous with the exit examination; whereas the Veteran's statements were not made until April 2016.  Statements made contemporaneously to an event tend to negate the likelihood of deliberate or conscious misrepresentation.  See Fed.R.Evid. 803(1).  See also Gambill v. Shinseki, 576 F.3d 1307, 1330 (Fed.Cir.2009) (Moore, J., concurring) (recognizing that the Veterans Court has looked to the Federal Rules as " 'guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence' " (quoting Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008))).  Thus, the Board finds that the statement in the Veteran's contemporaneous service treatment records, which indicated audiometer results, are more reliable and more probative than the Veteran's recollection nearly 50 years after the fact.

With regard to the Veteran's contention that noise-induced hearing loss can go unnoticed initially, neither the Veteran nor his representative are competent to make such statements.  There is no indication in the record that either the Veteran or his representative have specialized the specialize knowledge or experience to opine about the effects or delayed effects of noise-induced hearing loss.  No authority is cited for the such a proposition either.  Therefore, this argument is given no weight.  

With regard to the assertion that the hearing loss may be progressive over time with age, it has no relevance.  First, there medical evidence does not show the Veteran had hearing loss of any degree at his exit from service.  Thus whether it progressed or not is not relevant to the question of service connection.  Further, the assertion is that hearing loss worsens with age.  This assertion does not address whether the Veteran's current hearing loss is caused by his military noise exposure.  Instead it only indicates that aging may be the cause of the Veteran's current hearing loss.  Therefore, this argument has no probative value and is given no weight when determining if the Veteran is entitled to service connection for his current bilateral hearing loss.  

Therefore, a preponderance of the evidence is against finding the was a nexus between the Veteran's in-service noise exposure and current bilateral hearing loss. 

Finally, the Board notes that although the hearing loss is a chronic disease as defined in 38 C.F.R. § 3.307 (2015), the requirements for a presumption of service connection have not been established.  First, the Veteran's hearing loss did not manifest in service or within one year of his exit of active service.  Second, there is was no continuity of symptomatology.  As noted above, no loss of hearing was documented as the Veteran's exit from service in 1968 and there no worsening of the Veteran's hearing during service.  Hearing loss is not documented until 2005 in Central Texas Healthcare System treatment records.  At that time the Veteran indicated that his hearing loss symptom had begun five years earlier.  At the earliest, the Veteran's symptoms did not occur until 2000, or 32 years after his exit form service.  Therefore, the Veteran's hearing loss did not manifest within the one-year presumptive period for hearing loss nor was there a continuity of symptomatology following the Veteran's discharge from service.  Thus, service connection was not established by either a presumption or continuity of symptomatology. 

Therefore, the criteria for establishing service connection for bilateral hearing loss have not been met.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


	(CONTINUED ON NEXT PAGE)




REMAND

The development actions requested in the Board's June 2014 remand were not substantially completed with regard to the claim for entitlement to service connection for tinnitus.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  In this case, the June 2014 remand requested an opinion with regard to the etiology of the Veteran's tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Upon remand the requested examination was performed and an opinion was rendered in a November 2015 examination report.  However, that opinion regarding tinnitus was inadequate.  The opinion stated that the tinnitus was at least as likely as not a symptom of the Veteran's non-service-connected bilateral hearing loss.  This was not the opinion requested.  The June 2014 remand requested an opinion as to whether the Veteran's tinnitus was at least as likely as not related to his period of active service.  Without the requested opinion, the Board does not have adequate information on which to adjudicate the claim for entitlement to service connection for tinnitus.  Therefore, and addendum opinion in necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the November 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's tinnitus was incurred in or due to his active service. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


